Title: To Alexander Hamilton from Abraham B. Venable, 9 July 1797
From: Venable, Abraham B.
To: Hamilton, Alexander


Philadelphia July 9th. 1797
Sir
I have received your letter of the fifth instant by the hands of Mr Wolcott.
I had heard of the pamphlet you mentioned some days before, but had not read it. I am intirely ignorant of the Editor, and of the means by which he procured the papers alluded to.
I have had nothing to do with the transaction since the interview with you, I do not possess a copy of the papers at present, nor have I at any time had the possession of any of them, I avoided taking a copy because I feared that the greatest care which I could exercise in keeping them safely, might be defeated by some accident and that some person or other might improperly obtain an inspection of them. I have indeavoured to recollect what passed at the close of the interview which took place with respect to this transaction, it was said I believe by us in general terms, that we were Satisfyed with the explanation that had been given, that we regreted the necessity we had been Subjected to in being obliged to make the enquiry, as well as the trouble and anxiety it had occasioned you, and on your part you admitted in general terms that the business as presented to us bore such a doubtful aspect as to justify the inquiry, and that the manner had been satisfactory to you.
I have now to express my Surprise at the contents of a letter published yesterday in Fennos paper, in which you indeavour to impute to party motives, the part which I have had in this business, and indeavour to connect me with the releasement of persons, committed as you say for serious crimes. Clingman had been released before I heard of the business, and Reynolds on the very day I received the first intimation of it, arrangements having been previously made for that purpose, by those who had interested themselves to bring it about. So that no application was made to me on that subject, either directly or indirectly the object being intirely accomplished by other means, and before I was informed of their confinement; If you will take the trouble to examine the transaction you will find this statement correct, and you cannot be insensible of the injury you do me when you say, this was an attempt to release themselves from imprisonment by favor of party spirit, and that I was one of the persons resorted to on that ground. I appeal to your candour, and ask you if any part of my conduct in this whole business has justifyed such an imputation.
This having been a joint business & Mr Monroe being now in New York, I must avoid Saying any thing more on this Subject untill I can see him and Mr Mughlenberg together, which I hope will be in the present week.
I am Sir   Hble Sert
Abm B. Venable
